Citation Nr: 1225692	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Meniere's syndrome.

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing.


FINDINGS OF FACT

1.  For the period prior to April 23, 2009, the symptoms of the Veteran's Meniere's syndrome most closely approximated hearing impairment with attacks of vertigo and cerebellar gait, occurring from one to four times per month, with tinnitus.

2.  For the period beginning April 23, 2009 the symptoms of the Veteran's Meniere's syndrome most closely approximate hearing impairment with attacks of vertigo and cerebellar gait, occurring more than once per week, with tinnitus.

2.  Prior to April 23, 2009, the Veteran was service connected for Meniere's syndrome, for which he was assigned a 60 percent rating.  The Veteran is not service connected for any other disabilities.

3.  The Veteran was not shown to be unable to engage in substantially gainful employment solely due to his Meniere's syndrome prior to April 23, 2009.  

CONCLUSIONS OF LAW

1.  For the period prior to April 23, 2009, the criteria for a 60 percent rating for Meniere's syndrome were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.87, Diagnostic Code 6205 (2011).

2.  For the period beginning April 23, 2009, the criteria for a 100 percent rating for Meniere's syndrome were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.87, Diagnostic Code 6205.

2.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders were not met for the period prior to April 23, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of the evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2011.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  



 Increased Rating

The Veteran contends that his Meniere's disease is more severe than is encompassed by the currently assigned 30 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Meniere's syndrome is rated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6205.  A 30 percent rating is assigned for hearing impairment with vertigo less than once per month, with or without tinnitus.  A 60 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month, with or without tinnitus.  A 100 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Alternatively, Meniere's syndrome may be evaluated by separately rating vertigo, hearing impairment, and tinnitus, if that results in a higher overall rating.  However, an evaluation for hearing impairment, tinnitus, or vertigo will not be combined with a rating under diagnostic code 6205.

VA treatment records reflect treatment for Meniere's syndrome.  In April 2007 the Veteran reported that his episodes of vertigo were becoming more frequent.  The Veteran reported severe spinning dizziness at least once per month.  These episodes reportedly lasted for most of the day.  The appellant stated that between spinning vertigo he had episodes of disequilibrium that usually lasted for several days at a time.  At the time of examination he reported that he having mild disequilibrium.  He also reported that severe episodes were accompanied by nausea and vomiting.  The Veteran complained of constant tinnitus that alternated between the ears and fluctuated in pitch.  The Veteran stated that the combination of tinnitus and dizziness was very bothersome; that he had trouble holding a job due to the spontaneity of the dizziness; and that tinnitus made it difficult to sleep.  He reported trying maskers but they were no longer helpful due to the subjective loudness of the tinnitus.  The Veteran reported that he had fallen as a result of the dizziness.  He also reported severe difficulty with walking in the dark, and that he bounced off the walls when he had to walk down dark halls.  He reported trying anticholenergics in the past with little improvement.  The dizziness was not positional in nature.  

Physical examination revealed that the Veteran was alert, oriented and not in acute distress.  His pinna were normal bilaterally, the external auditory canals and tympanic membranes were clear with no effusion or retraction noted.  Tandem gait was OK, there was no Rhomberg.  There was a gaze evoked nystagmus to the right but no spontaneous nystagmus.  Audiometric study showed normal hearing through 3000 Hertz steeply sloping to a moderately severe sensorineural hearing loss from 4000 to 8000 Hertz.  On the right, the tympanograms were hypermobile with normal inner ear pressure and external auditory canal volume; on the left they were within normal limits.  There was concern for bilateral Meniere's syndrome given the loss of balance in the dark and bilateral tinnitus.  The Veteran was advised to minimize salt intake and was prescribed meclizine to try during severe episodes. 

The Veteran was afforded a VA fee basis examination in August 2007.  At that time he reported mild, constant tinnitus, and complained of intermittent vertigo and loss of balance in the darkness.  He was using meclizine for vertigo.  Physical examination revealed that both ear canals were clear, both ear drums were intact and mobile, and both Eustachian tubes were patent.  Rinne tests were positive bilaterally.  Tinnitus was measured at 512 Hertz.  There was no past pointing, no nystagmus, an equivocal Rhomberg test, and a normal gait.  Pure tone audiometry showed an average decibel loss of 40 in the right ear and 35 in the left ear.  Speech recognition was 98 percent in the right ear and 100 percent in the left ear.  The diagnoses were sensorineural hearing loss; moderate, constant tinnitus; Meniere's syndrome, and a severe right septal deviation.  The Veteran also had some ear wax in his right ear canal removed.  The examiner opined that with medication the Veteran should be able to work in his field of construction.

In November 2007, the Veteran reported that he had gone through many jobs and careers which all ended due to his Meniere's syndrome, either due to balance problems or hearing problems.  He reported that he had fallen on the job or had to take time off to deal with a spell or episode of nausea and confusion.  These spells reportedly might last for hours or days.  He reported that he had been laid off from his last job due to the amount of time which he took off.   The ringing in his ears reportedly made it hard to hear in social situations, so he tended to avoid them which was difficult because he reported being a very social person.  When he had an episode he reportedly had to lie down until it passes.  He stated that he sometimes lost his balance in the dark.  He offered that in the prior seven years his attacks happened three to six times per month during the day, but sometimes they occurred  while sleeping.  Sometimes he was out of balance and leaned to one side.  The appellant offered that it was frustrating to be considered uncoordinated.

The appellant submitted a letter from a friend in November 2007 who wrote that the Veteran sometimes was incapacitated and could not get out of bed due to his Meniere's disease.  He experienced dizzy spells sometimes accompanied by vomiting, and reported that he had constant ringing in his ears.  She reported knowing that he had a difficult time hearing because she has to repeat everything that she says or he tries to read lips.  Sometimes he will be fine one moment only to suddenly go pale and have to sit still or lay down.  His representative told him that he should apply for individual unemployability.

In February 2008, a VA head and neck surgeon wrote that the Veteran had about three episodes of vertigo per month and constant tinnitus and progressive hearing loss.  A number of medical treatments were being tried before surgery was considered.

In April 2008 the Veteran was seen by a neurologist with reference to his Meniere's disease.  The Veteran reported severe spinning dizziness one to four times per month.  There are no exacerbating, precipitating, or relieving factors.  He stated that within the prior year his episodes had become more frequent.  Between episodes he reportedly had a constant sense of disequilibrium which was worse in the dark.  Severe episodes were reportedly accompanied by nausea and vomiting.  The Veteran stated that he had tinnitus that alternated between the ears and fluctuated in pitch and volume.  He reported that his vertigo was not positional.  The Veteran felt that his hearing was declining, with his hearing being the worst at high pitches.  He reported that he had difficulty holding down a job because of the spontaneity of the dizziness.  Tinnitus reportedly caused difficulty sleeping.  He stated that both lowering his salt intake and trying medications had not helped. 

Physical examination revealed a negative Romberg.  Casual gait was intact as were toe and heel walk.  Tandem gait was performed without difficulty.  There was some nystagmus.  The examiner assessed that the appellant had severe medically refractory Meniere's disease and had tried and failed multiple medications and lifestyle modifications.  A trial of low dose hydrochlorothiazide was started but it was noted that the Veteran ultimately might need sclerosing or surgical therapy.  

The Veteran was seen for depression associated with his Meniere's disease in May 2008.  At that time the Veteran reported that he had multiple falls on his left side due to his Meniere's disease.  He reported that he had not held a job since 1999 due to his random sudden attacks of dizziness and deafness.  

In his November 2008 substantive appeal the Veteran wrote that he had more than four attacks per month of vertigo.  He reported being unable to hold a job because he missed too much work.  He stated that it was exhausting before and after the vertigo attacks it sometimes took days to recover.  He stated that he was off balance and sometimes leaned to one side after an episode and had severe ringing in his ears.

More recent VA treatment records show continued treatment for Meniere's disease.  Pure tone thresholds were fairly stable but speech recognition was getting worse.  

On April 23, 2009 the Veteran reported that he felt a spinning sensation with nausea and vomiting three times per week.  Tinnitus was reportedly constant.  He reported ear fullness and intermittent episodes of inability to hear.  Intermittent episodes of dizziness last hours or days.   

At a January 2010 VA head and neck surgery clinic the appellant report twice weekly episodes of vertigo that lasted up to 30 minutes.  

The Veteran was reexamined with respect to his Meniere's disease in December 2010.  The Veteran reported that the course of the disease was progressively worse and that he had tried several medications without success.  The Veteran reported episodes of severe recurring vertigo and poor coordination.  Examination of the ears was normal.  The Veteran reported that he was unemployed due to his Meniere's disease, and that he had lost construction and movie set jobs due to spells of vertigo.  He reportedly had been told that he was a liability due to recurrent vertigo.  He stated that during attacks, he had decreased concentration, inappropriate behavior, difficulty following instructions, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficult reaching, hearing difficulty, vision difficulty, lack of stamina, weakness or fatigue, and decreased strength in all extremities.  When he was not having an episode, there were no effects on his usual daily activities.  When he was having an episode he reportedly had to lie down in a dark room until it passed.  The appellant stated that he had constant bilateral tinnitus, that vertigo and dizziness occurred weekly and lasted hours, and that he had balance and gait problems related to vertigo during spells.  He also descried some hearing loss.

The examiner reported that the Veteran could not work in his field of choice due to Meniere's disease.  Due to the constellation of his symptoms he had to leave jobs and potential employers tell him that he was a liability.  The issue was that if he fell he might hurt himself.  The examiner opined that the Veteran might be capable of retraining in a sedentary position where he was sitting most of the time and not handling potentially dangerous equipment, so long as the employer understood that if the Veteran experienced episodes of vertigo, which may occur as much as once per week, he was allowed to rest or go home.

The appellant submitted a letter from a friend who opined that because of the Veteran's multiple medical problems, including scoliosis, muscle spasms, and psoriasis, in addition to his balance and hearing problems, he should receive full disability benefits.  

A letter from someone who worked with the Veteran said that he was a liability on the job because he may fall.  The author wrote that the appellant could not meet the physical demands of the film set construction business.  He had difficulty hearing and often asked people to repeat themselves.  At times he had broken or bumped into set pieces, ladders, or walls or simply had stop and sit down in the middle of the work day.  

The Veteran was examined again in June 2011.  At that time the Veteran reported constant bilateral tinnitus and vertigo attacks which occurred several times a week.  He also reported experiencing aural fullness in one ear or the other.  The vertigo and fullness occur both separately and together.  The Veteran complained of constant tinnitus.  The Veteran reported that he was unable to drive due to his Meniere's disease.  He reported poor social interactions and difficulty hearing. 

Pure tone thresholds in the right ear demonstrated a mild to severe sensorineural hearing loss from 3000 to 4000 Hertz, sloping to a moderately severe to severe hearing loss from 6000 to 8000 Hertz.  Puretone thresholds in the left ear demonstrated a mild to severe sensorineural hearing loss from 500 to 4000 Hertz.  There was a moderate mixed hearing loss at 250 Hertz and a profound to severe hearing loss at 6000 to 8000 Hertz.  Word recognition was poor bilaterally.  

The evidence demonstrates that the Veteran met the criteria for a 60 percent rating for his Meniere's disease for the period prior to April 23, 2010.  During that period, the Veteran consistently reported having one to four attacks of vertigo per month to his treating providers, and there is no evidence that his attacks were less frequent than he reported in the course of seeking treatment.  While the Veteran submitted written statements to the effect that his episodes were more frequent, the information given to his medical providers was consistent in reporting spells from one to four times per month during this period.  Assigning separate ratings for tinnitus, hearing loss, and vertigo would not yield a higher rating for this period.

On April 23, 2009, the Veteran told his treating provider that he had multiple attacks of vertigo with nausea and vomiting each week.  After that, he told the VA examiner in June 2011 the same thing.  This is consistent with the Veteran's prior history of vertigo attacks which were increasing in frequency over the last several years.  Therefore, the criteria for a 100 percent rating were met from that time.  While the Veteran reported that he experienced vertigo more than four times per month on his VA Form 9 dated in November 2008, as previously noted there is no medical evidence of this until April 23, 2009.  

Total disability evaluation based on individual unemployability due to service connected disorders

While the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is moot beginning April 23, 2009 by reason of the grant of a 100 percent schedular rating, there is still the question of entitlement to individual unemployability benefits prior to that time.

The Veteran's only service connected disability was Meniere's disease, rated 60 percent disabling at that time.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, that disability is at least 60 percent disabling, and if there are two or more disabilities, at least one disability is a minimum of 40 percent disabling and there is sufficient additional disability to bring the combined rating to at least 70 percent. 38 C.F.R. § 4.16(a).

The Veteran meets the minimum schedular requirements for a total disability evaluation based on individual unemployability due to service connected disorders.  However, the evidence does not show that he was unable to work during this time solely because of his Meniere's disease.  At that time, the Veteran experienced one to four attacks of vertigo per month, although it was unpredictable when they would occur.  While he reported that he was unable to work due to the unpredictability of his attacks of vertigo, the objective facts do not support this.  The VA contract examiner in August 2007 opined that the Veteran should be able to work with medication.  Even after the Veteran's attacks became more frequent the VA examiner in December 2010 opined that the Veteran would be able to work in a sedentary occupation as long as his employer could accommodate his need to go home or rest when he had an attack of vertigo.  While the Veteran submitted evidence that employers considered him a liability on the job doing construction work for movie sets because he could fall, there is no evidence that the Veteran faced similar obstacles with respect to sedentary employment.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable with respect to this claim because the preponderance of the evidence is against it.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for the period prior to April 23, 2009 is denied.



ORDER

Entitlement to a 60 percent rating is granted for Meniere's disease for the period prior to April 23, 2009, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 100 percent rating is granted for Meniere's disease for the period beginning April 23, 2009 subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied for the period prior to April 23, 2009.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


